

113 HR 3746 IH: Fair Minimum Wage Act of 2013
U.S. House of Representatives
2013-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3746IN THE HOUSE OF REPRESENTATIVESDecember 12, 2013Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide for an increase in the Federal minimum wage.1.Short titleThis Act may be cited as the Fair Minimum Wage Act of 2013.2.Minimum wage increases(a)Minimum wage(1)In generalSection 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read as follows:(1)except as otherwise provided in this section, not less than—(A)$8.50 an hour, beginning on the first day of the third month that begins after the date of enactment of the Fair Minimum Wage Act of 2013 Act;(B)$10.00 an hour, beginning 1 year after that first day;(C)$11.00 an hour, beginning 2 years after that first day; and(D)beginning on the date that is 3 years after that first day, and annually thereafter, the amount determined by the Secretary pursuant to subsection (h);.(2)Determination based on increase in the consumer price indexSection 6 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the end the following:(h)(1)Each year, by not later than the date that is 90 days before a new minimum wage determined under subsection (a)(1)(D) is to take effect, the Secretary shall determine the minimum wage to be in effect pursuant to this subsection for the subsequent 1-year period. The wage determined pursuant to this subsection for a year shall be—(A)not less than the amount in effect under subsection (a)(1) on the date of such determination;(B)increased from such amount by the annual percentage increase in the Consumer Price Index for Urban Wage Earners and Clerical Workers (United States city average, all items, not seasonally adjusted), or its successor publication, as determined by the Bureau of Labor Statistics; and(C)rounded to the nearest multiple of $0.05.(2)In calculating the annual percentage increase in the Consumer Price Index for purposes of paragraph (1)(B), the Secretary shall compare such Consumer Price Index for the most recent month, quarter, or year available (as selected by the Secretary prior to the first year for which a minimum wage is in effect pursuant to this subsection) with the Consumer Price Index for the same month in the preceding year, the same quarter in the preceding year, or the preceding year, respectively..(b)Base minimum wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:(1)the cash wage paid such employee, which for purposes of such determination shall be not less than—(A)for the 1-year period beginning on the first day of the third month that begins after the date of enactment of the Fair Minimum Wage Act of 2013, $3.00 an hour;(B)for each succeeding 1-year period until the hourly wage under this paragraph equals 70 percent of the wage in effect under section 6(a)(1) for such period, an hourly wage equal to the amount determined under this paragraph for the preceding year, increased by the lesser of—(i)$0.95; or(ii)the amount necessary for the wage in effect under this paragraph to equal 70 percent of the wage in effect under section 6(a)(1) for such period, rounded to the nearest multiple of $0.05; and(C)for each succeeding 1-year period after the year in which the hourly wage under this paragraph first equals 70 percent of the wage in effect under section 6(a)(1) for the same period, the amount necessary to ensure that the wage in effect under this paragraph remains equal to 70 percent of the wage in effect under section 6(a)(1), rounded to the nearest multiple of $0.05; and.(c)Publication of noticeSection 6 of the Fair Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is further amended by adding at the end the following:(i)Not later than 60 days prior to the effective date of any increase in the minimum wage determined under subsection (h) or required for tipped employees in accordance with subparagraph (B) or (C) of section 3(m)(1), as amended by the Fair Minimum Wage Act of 2013, the Secretary shall publish in the Federal Register and on the website of the Department of Labor a notice announcing the adjusted required wage..(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the first day of the third month that begins after the date of enactment of this Act.